t c summary opinion united_states tax_court george taboh petitioner v commissioner of internal revenue respondent docket no 17522-07s filed date george taboh pro_se melanie m garger for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession the issues for decision are whether for petitioner is entitled to a dependency_exemption deduction for his minor child t a n an earned_income_credit and head_of_household filing_status background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in massachusetts when he filed his petition petitioner earned a bachelor’s degree from northeastern university with a dual major in accounting and finance petitioner worked full time as a database administrator until he lost his job in since then petitioner has worked itinerantly at temporary jobs during petitioner worked for three different employers collected unemployment benefits for part of the year and owned and operated an unincorporated accounting and tax preparation service doing business as g t business center petitioner lived in a two-bedroom apartment that the government subsidized in varying amounts according to petitioner’s income at a given time 1the names of minor children are redacted see rule a petitioner had a relationship with stella angwafo ms angwafo they had a child together t a n born in t a n turned age in and was a student in primary school petitioner and ms angwafo had separated before according to petitioner a state court order court order awarded primary physical custody of t a n to ms angwafo required petitioner to pay child_support of dollar_figure per week and allowed petitioner custody of t a n for five nights out of every 2-week period on date petitioner and ms angwafo signed a new state court document entitled agreement for judgment agreement pertinent provisions in the agreement include continuing to vest ms angwafo with primary physical custody of t a n reducing petitioner’s custody of t a n to three nights out of every 2-week period requiring petitioner to pay child_support of dollar_figure per week via wage assignment and alternating the dependency_exemption deduction for t a n such that petitioner may claim t a n as a dependent for and all subsequent even-numbered years if petitioner is current in his child_support_obligations and entitling ms angwafo unconditionally to the dependency_exemption deduction for and all subsequent odd-numbered years petitioner electronically filed his timely federal_income_tax return listing his occupation as accounting and reporting his own business g t business center and his own name as the paid preparer on the return petitioner reported adjusted_gross_income of dollar_figure consisting of wages of dollar_figure interest of dollar_figure dividends of dollar_figure business loss from g t business center of dollar_figure and unemployment_compensation of dollar_figure petitioner claimed three exemptions for one for himself and two for dependents r t d a minor who is not his biological child and t a n the three exemptions resulted in a total exemption deduction of dollar_figure in addition petitioner filed as a head_of_household leading to a standard_deduction of dollar_figure these deductions resulted in zero taxable_income for petitioner for petitioner requested a refund of dollar_figure arising from federal_income_tax withholdings of dollar_figure an earned_income_credit eic of dollar_figure and a credit for federal telephone_excise_tax of dollar_figure petitioner attached to the return three forms w-2 wage and tax statement corresponding to his three jobs during a schedule eic earned_income_credit qualifying_child information claiming r t d and t a n as qualifying children a schedule c profit or loss from business for g t business center and a preparer’s standard perjury statement stating among other declarations that the information contained in this electronic tax_return is the information furnished to me by the taxpayer petitioner did not attach any other forms or statements respondent examined petitioner’s federal_income_tax return froze dollar_figure of the refund to prevent payment of the eic and issued a notice_of_deficiency for dollar_figure consisting of the following adjustments disallowing petitioner’s two dependency_exemption deductions adjusting petitioner’s filing_status from head_of_household to single and disallowing the eic because petitioner did not establish that he was entitled to the earned_income_credit subtracting the eic respondent determined petitioner owed an additional tax of dollar_figure for plus interest petitioner timely petitioned this court stating that with respect to t a n for t he child is a biological child to the petitioner with documentation to support the claim petitioner conceded that he was not entitled to claim r t d as a dependent most of the trial focused on whether petitioner was in arrears on his child_support payments at the end of the court received into evidence a child_support allocation record issued by the commonwealth of massachusetts department of revenue child_support enforcement division the record shows that during the first part of until may petitioner for the most part complied with his weekly child_support obligation then petitioner lost his job and did not make another payment until date from september through date petitioner followed a more varied pattern of payments paying approximately dollar_figure biweekly toward the end of the year petitioner made a few additional payments trying to catch up on his delinquency petitioner’s total child_support obligation for was dollar_figure dollar_figure per week time sec_52 weeks of which the child_support allocation record shows that for the entire year petitioner paid dollar_figure petitioner acknowledged that he was in arrears as of date claiming that the total arrearage was dollar_figure dollar_figure minus dollar_figure and that the shortfall was due to his low income and the purchase of holiday presents for t a n in lieu of paying the end-of-the-year child_support arrearage respondent called julie lavin flaherty as a witness ms flaherty is the keeper of the records and disclosure_officer for the massachusetts department of revenue the court received into evidence a certified financial summary report that ms flaherty provided from the commonwealth of massachusetts department of revenue child_support enforcement system though the financial summary report drew its information from the same database as the child_support allocation record ms flaherty testified to and the financial summary report shows that petitioner had an arrearage of dollar_figure as of date the difference of dollar_figure from petitioner’s figure arises because in date petitioner paid dollar_figure for arrearage from a prior year and because petitioner paid dollar_figure in penalties and interest for late payments in i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner does not argue that he satisfied the elements for a burden shift but even if he did advance this argument he did not produce sufficient evidence to support a burden shift accordingly the burden_of_proof remains on petitioner ii dependency_exemption deduction deductions including dependency_exemption deductions are a matter of legislative grace and taxpayers must satisfy the statutory requirements for claiming the deductions 503_us_79 292_us_435 a taxpayer may claim a dependency_exemption deduction for each individual who is a dependent as defined in sec_152 of the taxpayer for the year sec_151 c sec_152 defines the term dependent in pertinent part to include a qualifying_child a qualifying_child includes the son or daughter of a taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the year who is under age as of the close of the year and who has not provided over one-half of his own support for the year sec_152 with respect to the principal_place_of_abode requirement the court order and the agreement each awarded primary physical custody to ms angwafo from january to date ms angwafo had custody of t a n for nine nights out of every weeks percent once the new agreement went into effect on date ms angwafo had custody of t a n for nights out of every weeks percent as a result ms angwafo had custody of t a n for more than one-half of the nights of therefore she is the parent entitled to claim a dependency_exemption deduction for t a n for sec_152 however petitioner might still be entitled to claim t a n as a dependent for as pertinent here under sec_152 a noncustodial_parent may claim the qualifying_child as a dependent if the custodial_parent signs a written declaration stating that she will not claim the child as a dependent on her return for the year and the noncustodial_parent attaches the declaration to his federal_income_tax return see 114_tc_184 for definitional purposes the parent with whom the child resided for the greater portion of the year is the custodial_parent sec_152 since we have already found that t a n resided with ms angwafo for the greater portion of ms angwafo was the custodial_parent for and petitioner was the noncustodial_parent to qualify for sec_152 the parents must meet certain preliminary conditions found in sec_152 the child must receive over one-half of the child’s support during the calendar_year from the child’s parents where the parents are divorced or legally_separated under a decree of divorce or separate_maintenance are separated under a written_separation_agreement or lived apart at all times during the last months of the calendar_year and the child is in the custody of or both of the child’s parents for more than one-half of the calendar_year sec_152 121_tc_245 holding that sec_152 is available even if the parents were never married for petitioner and ms angwafo satisfied these initial requirements they provided over one-half of t a n ’s support for the year they lived apart at all times during the year and t a n was in the custody of one or the other parent during all of with respect to the attached declaration sec_152 requires that the written declaration be in such manner and form as the secretary may by regulations prescribe the relevant regulation provides q-3 how may the exemption for a dependent_child be claimed by a noncustodial_parent a-3 a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t q a-3 temporary income_tax regs fed reg date emphasis added thus a taxpayer may attach internal_revenue_service form_8332 release of claim to exemption for child of divorced or separated parents or the taxpayer may attach a document that conforms to its substance miller v commissioner supra pincite citing sec_1_152-4t a q a-3 temporary income_tax regs supra petitioner did not attach form_8332 or any other conforming document to his return the failure to attach a declaration is sufficient grounds by itself to deny the deduction because sec_152 requires strict compliance see brissett v commissioner tcmemo_2003_310 holding that with respect to attaching the declaration we are bound by the language of the statute as it is written and the accompanying regulations petitioner argues that under the agreement he is entitled to claim t a n as a dependent for and subsequent even- numbered years nonetheless even if petitioner attached the agreement to his return the agreement does not conform in substance to form_8332 because it contains a condition namely petitioner is entitled to the dependency_exemption deduction for t a n only if petitioner is current in his child_support_obligations petitioner’s conditional agreement stands in contrast to the divorce agreement in boltinghouse v commissioner tcmemo_2003_134 where the court held that only a release that is unconditional meets the requirements of sec_152 the purpose of requiring an unconditional release is to compel parents to resolve dependency disputes ‘without the involvement of the internal_revenue_service ’ bramante v commissioner tcmemo_2002_228 quoting h rept art pincite holding that for a written declaration to be valid the custodial parent’s release must be clear unambiguous and unconditional further petitioner was in default on the specific terms of the agreement we are not a court of equity and we may not intervene in matters beyond our jurisdiction scarangella v commissioner tcmemo_1969_13 affd 418_f2d_228 3d cir in summary the agreement was not attached and for the reasons stated above the agreement does not conform in substance to the written declaration that the secretary prescribed and the statute requires accordingly t a n was not petitioner’s qualifying_child under the exception of sec_152 or any other provision of the code we conclude that petitioner is not entitled to claim a dependency_exemption deduction for t a n for and we sustain respondent’s determination to that effect iii earned_income_credit individuals may be eligible for an earned_income_credit calculated as a percentage of earned_income if they meet certain criteria sec_32 128_tc_13 because petitioner conceded r t d was not a qualifying_child for and because we have found that t a n was not petitioner’s qualifying_child for the pertinent criterion here is whether petitioner had earned_income no greater than the amount that the code permits for eligible individuals with no qualifying children see sec_32 rowe v commissioner supra sec_32 indexes the ceilings such that for the upper limitation completed phaseout amount of earned_income 2in future years petitioner might avoid the issue of whether t a n was his qualifying_child by attaching to his federal_income_tax return a properly completed form_8332 which ms angwafo has signed for individuals with no qualifying children was dollar_figure sec_32 providing for an inflation adjustment revproc_2005_70 sec_3 2005_2_cb_979 announcing the specific amount for earned_income for purposes of the eic includes wages and earnings from self-employment sec_32 a net_loss from self-employment reduces earned_income sec_1_32-2 income_tax regs earned_income excludes unemployment_compensation id earned_income also excludes dividends and interest 31_bta_563 earned_income for determining credits means compensation_for_personal_services powers v commissioner tcmemo_2000_5 similar affd without published opinion 234_f3d_1269 6th cir harroun v commissioner a memorandum opinion of this court dated date similar citing oppenheim schomberg v united_states aftr 2d ustc par e d cal investment_proceeds from the sale of stock interest and dividends are not earned_income for eic thus in petitioner had earned_income of dollar_figure dollar_figure in wages minus the dollar_figure loss from his business which is below that year’s pertinent complete phaseout amount of dollar_figure accordingly petitioner qualifies for the earned_income_credit for as an eligible_individual with no qualifying children the amount of the earned_income_credit will be computed under rule iv filing_status as pertinent here head_of_household filing_status requires among other elements the finding that the taxpayer’s residence was the principal_place_of_abode for a qualifying_child for more than one-half of the year sec_2 rowe v commissioner supra pincite because we have already found that t a n was not a qualifying_child of petitioner for and petitioner’s residence was not the principal_place_of_abode for t a n for more than one-half of we sustain respondent’s determination that petitioner is not entitled to head_of_household filing_status for to reflect our disposition of the issues decision will be entered under rule
